In a proceeding under section 231-a of the Surrogate’s Court Act, the administrator of a decedent’s estate and her distributees appeal from a decree of the Surrogate’s Court, Queens County, fixing respondents’ compensation for legal services rendered to the estate at $4,500. The distributees appeal from an order of said court denying the administrator’s motion to resettle said decree. Decree affirmed, with costs to respondents, payable out of the estate. Ho opinion. Appeal from order dismissed, without costs. Carswell, Acting P, J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.